ROBB, Associate Justice.
This is a trade-mark opposition proceeding, sustaining appellee’s opposition to the registration by the appellant of the trade-mark “Public Safety Bond”; no claim being made to the exclusive use of the word “Bond,” “apart from the mark.”
The opposer’s mark is “Public Service Bond,” and the goods of the two parties are of the same descriptive properties. That confusion would be likely to result from concurrent use of the two marks is too obvious to require discussion. The decision therefore is affirmed.
Affirmed.